Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of claims 1-4 and 7-17 in the reply filed on 4/14/2022 is acknowledged.  The traversal is on the ground(s) that the office fails to explain why each group lacks unity.  This is not found persuasive because as cited in the office action of 2/14/2022, that group I, claim(s) 1-4, 7-17, are drawn to a method of separating using a laser while group II, claim(s) 19, 21-23, 26-27, and 29, drawn to a liquid lens comprising electrical contacts are withdrawn.  Further as shown by the below rejections(s) there still is not unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180118603A1 Nieber (hereinafter “Nieber”) in view of US20150027168A1 Dabich (hereinafter “Dabich”). 
Regarding claim 1, Nieber teaches, A method of separating a portion of an object (abstract) comprising a first layer that is transparent to a wavelength of a laser emission (a first transparent workpiece 112 a; par. 44), a second layer (resin layer 120) that is not transparent to the wavelength of the laser emission (par. 44), and a third layer that is transparent to the wavelength of the laser emission (second transparent workpiece 112 b), the method comprising: bonding the first layer to the third layer throughout a bonded volume (par. 44 teaches the resin layer bonding the first and second transparent layers 112a and 112b respectively), (contour line 102 and plurality of defects 105) using the laser emission at the wavelength to form a series of perforations (par. 48 to 52) between a first portion of the object on one side of the series of perforations and a second portion of the object on the other side of the series of perforations (fig. 2), the series of perforations extending through the bonded volume (fig. 2); and applying a stress to the object at the series of perforations to separate the first portion of the object from the second portion of the object (par. 41; par. 90); wherein the thickness of the object, at the series of perforations, is transparent to the wavelength of the laser emission (par. 60 teaches defect 105 as being through the transparent workpiece meaning that 105 is an ablated area and is therefore obvious that 105 is transparent to the wavelength of the laser emissions because there is no material present).  Nieber does not teach whereby the bonded volume is transparent to the wavelength of the laser emission.  Dabich teaches, whereby the bonded volume is transparent to the wavelength of the laser emission (par. 6 teaches transparent laser welds and Dabich par. 7 teaches welding transparent glass sheets with an inorganic film in between creating a transparent weld line which is also described in further detail in par. 62) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Nieber reference, such that whereby the bonded volume is transparent to the wavelength of the laser emission, as suggested and taught by Dabich, for the purpose of providing an advantageous way for strong, hermetic, transparent bonds can be achieved (par. 67).

Regarding claim 2, Nieber teaches, wherein the laser emission perforates the entire thickness of the object (par. 48).  

Regarding claim 3, Nieber teaches, wherein the series of perforations comprises perforations that have a diameter of between 3um and 7um (par. 60 teaches the internal diameter of the defect area 105 as 0.1um to 5um which includes the range in the instant application in part).  

Regarding claim 4, Nieber teaches, wherein the series of perforations comprises a first perforation and a second perforation separated by a distance of between 7um and 10um (par. 54 teaches the distance or periodicity between adjacent defects 105 as 0.5um to 15um which includes the range of the instant application).  

Regarding claim 7, Nieber teaches, wherein the bonding the first layer to the third layer throughout the bonded volume comprises diffusing the second layer into the first laser and into the third layer to form the bonded volume (par. 60 to 63 teaches irradiating the transparent workpiece 112 and controlling the focal points to control the absorbed laser energy and it is obvious to control the absorbed energy to control the heating of the workpiece).  
Regarding claim 8, Nieber teaches, wherein the bonding the first layer to the third layer throughout the bonded volume comprises melting the first layer and the third layer to fuse the first layer and the third layer together (par. 60 to 63 teaches irradiating the transparent workpiece 112 and controlling the focal points to control the absorbed laser energy and it is obvious to control the absorbed energy to control the heating of the workpiece).

Regarding claim 9, Dabich teaches, wherein the second layer comprises a metal (par. 18; par. 26; par. 28).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Nieber reference, to include wherein the second layer comprises a metal, as suggested and taught by Dabich, for the purpose of providing materials having appropriate wavelength absorption and diffusion affinity characteristics may be employed (par. 28).  
Regarding claim 10, Nieber teaches, wherein the first layer comprises a glass material (claim 12).  

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180118603A1 Nieber (hereinafter “Nieber”) in view of US20150027168A1 Dabich (hereinafter “Dabich”) in view of US20150070779A1 Karam (hereinafter “Karam”)

Regarding claim 11, Nieber teaches, except where struck through, wherein: (par. 41).  Nieber and Dabich do not teach the object is an array of lens devices.  Karam teaches, the object is an array of lens devices (liquid lens array 100).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the c reference, such that the object is an array of lens devices, as suggested and taught by Karam, for the purpose of providing a way for making reliable bonds between the component parts in the presence of the liquids involved (par. 3). 

Regarding claim 12, Karam teaches, wherein the lens devices are liquid lenses (abstract, liquid lens array 100).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Nieber and Dabich references, such that wherein the lens devices are liquid lenses, as suggested and taught by Karam, for the purpose of providing a way for making reliable bonds between the component parts in the presence of the liquids involved (par. 3). 

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150070779A1 Karam (hereinafter “Karam”) in view of  US20180118603A1 Nieber (hereinafter “Nieber”). 
Regarding claim 13, Karam teaches, except where struck through, A method of separating liquid lenses (abstract, taught as fabricating), .  Karam does not teach the method comprising: perforating at least a portion of a thickness of an array of liquid lenses sequentially over a length of the array of liquid lenses using a laser emission at a wavelength to form a series of perforations between a first liquid lens on one side of the series of perforations and a second liquid lens on the other side of the series of perforations; and applying a stress to the array of liquid lenses at the series of perforations to separate the first liquid lens from the second liquid lens.  Nieber teaches, the method comprising: perforating at least a portion of a thickness of an array of liquid lenses sequentially over a length of the array of liquid lenses (contour line 102 and plurality of defects 105) using a laser emission at a wavelength to form a series of perforations (par. 48 to 52) between a first liquid lens on one side of the series of perforations and a second liquid lens on the other side of the series of perforations (fig. 2); and applying a stress to the array of liquid lenses at the series of perforations to separate the first liquid lens from the second liquid lens (par. 41; par. 90).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Karam reference, to include  the method comprising: perforating at least a portion of a thickness of an array of liquid lenses sequentially over a length of the array of liquid lenses using a laser emission at a wavelength to form a series of perforations between a first liquid lens on one side of the series of perforations and a second liquid lens on the other side of the series of perforations; and applying a stress to the array of liquid lenses at the series of perforations to separate the first liquid lens from the second liquid lens, as suggested and taught by Nieber, for the purpose of providing an advantageous means for cutting or separating layered stacks (par. 3).

Regarding claim 14, Karam teaches, except where struck through the first liquid lens comprises: a first outer layer (top plate 118), a second outer layer (base plate 110), an intermediate layer (central plate 104)between the first outer layer and the second outer layer (fig. 1), the intermediate layer having a through hole (par. 15; fig. 1), the first outer layer having an external surface and the second outer layer having an external surface (fig. 1 the topmost and bottom most sides of top plate 118 and base plate 110 respectively); a cavity disposed between the first outer layer and the second outer layer, and within the through hole (par. 16; fig. 1); and a first liquid (polar liquid 114) and a second liquid (non-polar liquid 116) disposed within the cavity (fig. 1; par. 17), the first liquid and the second liquid separated at an interface (par. 2; fig. 1); the first outer layer, the second outer layer, and the intermediate layer are transparent to the wavelength of the laser emission (claim 23); the thickness of the array of liquid lenses is between the external surface of the first outer layer and the external surface of the second outer layer of the first liquid lens (fig. 1 shows the entire liquid lens of Karam disposed between the topmost and bottom most sides of top plate 118 and base plate 110 respectively); and the perforating at least a portion of the thickness of the array of liquid lenses comprises perforating through the first outer layer, the second outer layer, and the intermediate layer of the first liquid lens (par 28 and par. 34 and 35 teach using the laser to perform the bonding which is analogous to perforating).  

Claims 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150070779A1 Karam (hereinafter “Karam”) in view of  US20180118603A1 Nieber (hereinafter “Nieber”) in view of US20150027168A1 Dabich (hereinafter “Dabich”). 
Regarding claim 15, Karam teaches, except where struck through, the first liquid lens comprises: Page 4 of 12Application No.: 16/971,501Response dated: April 14, 2022Office Action dated: February 14, 2022a first conductive layer (par. 15; conductive trace 106; par. 17; par. 20; par. 22; par. 38) that is not transparent to the wavelength of the laser emission between the first outer layer and the intermediate layer (par. 15; conductive trace 106; par. 17; par. 20; par. 22; par. 38; fig. 1 shows 106 between the first outer layer and the intermediate layer); and a second conductive layer that is not transparent to the wavelength of the laser emission between the intermediate layer and the second outer layer (par. 15; conductive trace 106; par. 17; par. 20; par. 22; par. 38; fig. 1 shows 106 between the first outer layer and the intermediate layer); and the method comprises: bonding the first outer layer to the intermediate layer throughout a first bonded volume (bonding step 206; par. 20; par. 38), (bonding step 206; par. 20; par. 38), (fig. 1).  Karam and Nieber do not teach whereby the first bonded volume is transparent to the wavelength of the laser emission nor whereby the second bonded volume is transparent to the wavelength of the laser emission.  Dabich teaches, whereby the first bonded volume is transparent to the wavelength of the laser emission (par. 6 teaches transparent laser welds and Dabich par. 7 teaches welding transparent glass sheets with an inorganic film in between creating a transparent weld line which is also described in further detail in par. 62) and whereby the second bonded volume is transparent to the wavelength of the laser emission (par. 6 teaches transparent laser welds and Dabich par. 7 teaches welding transparent glass sheets with an inorganic film in between creating a transparent weld line which is also described in further detail in par. 62).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Karam reference, such that whereby the first bonded volume is transparent to the wavelength of the laser emission nor whereby the second bonded volume is transparent to the wavelength of the laser emission, as suggested and taught by Dabich, for the purpose of providing an advantageous way for strong, hermetic, transparent bonds can be achieved (par. 67).

Regarding claim 16, Karam teaches, wherein the perforating at least a portion of the thickness of the array of liquid lenses comprises perforating through the first bonded volume and the second bonded volume of the first liquid lens (par 28 and par. 34 and 35 teach using the laser to perform the bonding which is analogous to perforating and the bonding volumes 120 and 108 are placed at a portion of the total thickness of the lens 102).  
Regarding claim 17, Karam, Nieber, and Dabich disclose the claimed invention except for wherein: the first bonded volume has a width; the second bonded volume has a width; the width of the first bonded volume and the second bonded volume are different and the width of whichever of the first bonded volume or the second bonded volume is closer to the laser emission used to perforate is at least ten percent wider than the other width. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change a size of a bonding area.   Since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of width of a bonding volume to be different in order to ensure the plates to be bonded are positioned to be in contact at the desired bonding region (par. 31).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763